Case 1:20-cv-21892-KMW Document 1 Entered on FLSD Docket 05/06/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     “IN ADMIRALTY”

     WORLD FUEL SERVICES EUROPE, LTD.
     d/b/a World Fuel Services,

              Plaintiff,
     vs.

     HERMES MARITIME CO. LTD,

           Defendant.
     ____________________________________/

                                           COMPLAINT

              COMES NOW, Plaintiff WORLD FUEL SERVICES EUROPE, LTD. d/b/a

     World Fuel Services (“WFS”) by and through undersigned counsel to hereby file its

     complaint against Defendant Hermes Maritime Co. Ltd (“Buyer”) as follows:

                              PARTIES, JURISDICTION AND VENUE

           1. This is an admiralty and maritime action within the meaning of Rule 9(h) of the

              Federal Rules of Civil Procedure and this Court has jurisdiction pursuant to 28

              U.S.C. §1333.

           2. Plaintiff WORLD FUEL SERVICES EUROPE, LTD. is a company organized

              under the laws of the United Kingdom with an address at 8th Fl. 62 Buckingham

              Gate, London SWIE 6AJ UK and a registered address of The Broadgate Tower, 20

              Primrose Street, London EC2A 2RS UK.

           3. Plaintiff is part of the World Fuel Services Marine Group of companies and is an

              indirect and wholly owned subsidiary of World Fuel Services Corporation which is

              a Florida corporation traded publicly on the New York Stock Exchange under the
Case 1:20-cv-21892-KMW Document 1 Entered on FLSD Docket 05/06/2020 Page 2 of 6



          ticker symbol “INT” (hereinafter referred to as “World Fuel Services” or “WFS”),

          based in this District at 9800 N.W. 41st Street, Suite 400, Miami, Florida 33178.

       4. Plaintiff sells and supplies fuel oil and lubricants to ocean going cargo vessels and

          tankers.

       5. Defendant Buyer, Hermes Maritime Co. Ltd, is a Maltese entity with a registered

          address of Malta 10, Timber Wharf Marsa Mrs 1443 and a principal place of

          business in Greece at J. Laliotis Building 8, Possidonos Avenue, KALLITHEA 176

          74, Greece.

       6. On or about December 24, 2019, the Plaintiff and the Defendant, acting with the

          express authorization and through Defendant’s express and apparent purchasing

          agent, entered into a purchase and sale contract for the delivery of fuel to the Motor

          Tanker “SEA HERMES” bearing IMO Number: 9279733 (the “Vessel”). A true

          and correct copy of this initial confirmation is attached hereto as Exhibit “A”.

       7. On or about December 30, 2019, pursuant to the Defendant Buyer’s requests

          (Exhibit “B”), the Plaintiff issued a revised Confirmation for the purchase and sale

          contract. A true and correct copy of this revised confirmation is attached hereto as

          Exhibit “C”.

       8. The Purchase and Sale Contract incorporated “The World Fuel Services Marine

          Group of Companies General Terms and Conditions dated May 1, 2016.” A true

          and correct copy of the General Terms and Conditions dated May 1, 2016 is

          attached hereto as Exhibit “D”.

       9. As such, under section 10 of Exhibit “D”, the Defendant is subject to the Court’s

          personal jurisdiction under Fla. Stat. § 48.193(9).
Case 1:20-cv-21892-KMW Document 1 Entered on FLSD Docket 05/06/2020 Page 3 of 6



         10. Venue likewise under Section 10 of Exhibit “D” lies in the Southern District of

              Florida.

         11. As such, this Court is the proper venue and the Court has subject matter jurisdiction

              over the issues and personal jurisdiction over the parties.

                                  GENERAL ALLEGATIONS OF FACT

         12. Following from the revised confirmation, the Plaintiff caused its physical supplier,

              UNITED BUNKERS BVBA, to deliver on January 1 and 2, 2020, the very-low

              sulphur fuel oil (“VLSFO”) and marine gas oil (“MGO”) ordered by the Defendant

              to the Vessel in the Port of Rotterdam, Netherlands. A true and correct copy of the

              Bunker Delivery Note(s) are attached hereto as Exhibit “E”.

         13. Plaintiff has paid its physical supplier UNITED BUNKERS BVBA for the delivery

              of the bunkers. A true and correct copy of payment is attached hereto as Exhibit

              “F”.

         14. Payment for the bunkers delivered by the Plaintiff to the Defendant as per the

              purchase and sale agreement was due on February 1, 2020.

         15. Defendant has failed to pay the amounts due.1

         16. Having not been paid for any of the fuel and gas oil supplied to the Vessel on the

              orders of the Defendant, WFS sent final notice to the Defendant to pay the amounts

              owed on March 20, 2020. A true and correct copy of this letter is attached hereto

              as Exhibit “G”.


     1
       It should be noted that the Defendant claimed a quality issue with the bunkers; notwithstanding the fact that
     the parties tested the contractually binding samples and the product was not found to be defective, even if a
     quality dispute existed, the Terms and Conditions of the purchase and sale contract required the Buyer to pay
     the amounts due and then contest quality, or the Defendant would otherwise waive any quality dispute; the
     Defendant has had the opportunity to do so on numerous occasions and has failed to comply with the terms
     and conditions of the purchase and sale contract by failing to make payment due, thereby waiving any alleged
     quality dispute.
Case 1:20-cv-21892-KMW Document 1 Entered on FLSD Docket 05/06/2020 Page 4 of 6



       17. WFS then filed an action for a conservatory arrest of the Vessel “SEA HERMES”

          in Togo, a procedural measure alleging a maritime claim whereby an order of

          attachment was granted in the port of Lomé (Togo) by the President of the Tribunal

          de Commerce de Lomé on March 25, 2020.

       18. The vessel was provisionally attached on or about April 7, 2020, triggering a

          procedural mechanism that required the filing of this lawsuit in the United States

          District Court for the Southern District of Florida.

       19. A Letter of Undertaking was posted by the Defendant’s P&I Club for the matter.

       20. The Vessel was released from its attachment and in accordance with Togo law on

          conservatory arrests, this action is being instituted as a result.

                     COUNT I – BREACH OF MARITIME CONTRACT
                      BY WORLD FUEL SERVICES EUROPE, LTD

       21. Plaintiff hereby incorporates and therefore re-alleges Paragraphs 1-20 of this

          Complaint as if fully set forth herein.

       22. Upon a revised confirmation order dated on December 30, 2019, the Vessel “SEA

          HERMES” was provided, on January 1-2, 2020, at the port of Rotterdam,

          Netherlands, with 296.6390 MT of MGO / DMA Max 0.1%S(10) at USD 606 per

          metric ton as well as 764.88 MT of VLSFO / ISO 8217: 2010 RMG380 Max 0.5%

          at USD 584 per metric ton. See Exhibit “C” – Revised Confirmation and Exhibit

          “E” – Bunker Delivery Note.

       23. An invoice bearing number 246533-32501 was issued by WFS to the contractual

          debtors, the Vessel “SEA HERMES” and/or her owners/operators, including the

          defendant Buyer, Hermes Maritime Co. Ltd. for an amount of USD 626,453.15. A

          true and correct copy of the Invoice is attached hereto as Exhibit “H”.
Case 1:20-cv-21892-KMW Document 1 Entered on FLSD Docket 05/06/2020 Page 5 of 6



        24. The invoice was due February 1, 2020, and to date, remains unpaid.

        25. The Defendant raised a quality dispute.

        26. The parties tested the contractually binding samples and the results found the

            quality of the bunkers provided were on specification and not defective.

        27. Nevertheless, the clear terms and conditions of the agreement entered into by the

            parties specifically foresees and sets forth the parameters and protocol that parties

            must follow in the event of a quality dispute.

        28. Specifically, Section 7(b) of the Terms and Conditions (Exhibit “D” hereto) reads:

            Notwithstanding any disputes regarding quality, quantity or other matter,
            Buyer must initially pay the full amount due, and any disputes shall be
            resolved between Buyer and Seller after such payment has been made.
            Failure by Buyer to pay the full amount when due shall constitute a waiver
            of any claims by Buyer.

        29. Defendant Buyer has failed to comply with the terms and conditions of the

            agreement, despite repeated warnings and references to the terms, and despite being

            provided an opportunity to comply.

        30. As of May 6, 2020, for this delivery, Defendant owes $696,907.68, made up of

            $626,453.15 in principal, $39,131.87 in interest, and $31,322.66 in contractual fees,

            interest and fees which continue to accrue daily. A true and correct copy of the

            Statement of Account as of May 6, 2020 is attached hereto as Exhibit “I”.

        WHEREFORE, in accordance with the contract at issue, Plaintiff respectfully requests

     the Court to enter Final Judgment in Plaintiff’s favor against the Defendant for Plaintiff’s

     damages, in the amount of $696,907.68 as of May 6, 2020, for which additional interest,

     contractual fees, attorneys’ fees, and costs continue to accrue.
Case 1:20-cv-21892-KMW Document 1 Entered on FLSD Docket 05/06/2020 Page 6 of 6



     Dated: May 6, 2020                      Respectfully submitted,
                                             WAGNER LEGAL
                                             Attorney for Plaintiff
                                             3050 Biscayne Blvd., #904
                                             Miami, FL 33137
                                             Telephone: (305) 768-9247
                                             Facsimile: (305) 306-8598
                                             By: /s/ Scott A. Wagner
                                             Scott Wagner, Esq.
                                             Florida Bar No. 10244
